Undercofler, Presiding Justice.
Howard and Jean Bernstein were divorced in 1975. At that time, they entered into a separation agreement, which was made the judgment of the trial court, requiring Bernstein to pay his former wife $300 per month alimony and $800 per month child support for his two children, in addition to tuition, medical expenses and insurance totaling nearly $18,000 per year. He now seeks to modify that decree on the basis that his financial status has deteriorated since then. The trial court reduced his child support obligation to $600 per month and denied attorney fees to the wife, and she appeals.
1. Mrs. Bernstein argues that the trial court erred in basing its decision on the fact that Bernstein’s gross income declined by about one-third in 1976 and the trial court did not consider Bernstein’s net income. In support of her argument, she cites Holland v. Holland, 222 Ga. 467 (150 SE2d 673) (1966).
The trial court here entered its order after a hearing in which evidence was introduced showing that Bernstein’s net income, after deducting his business expenses, was also substantially reduced. While Bernstein’s divorce obligations are close to $18,000 per year, his net income in 1976 was $19,000. In its order, however, the court mentioned only the decrease in gross income from 1975 to 1976. Therefore, the reduction in net income as shown by the evidence justifies the modification, and its omission from the trial court’s findings is harmless. This court will not reverse unless the appellant can show harm. Holcombe v. Jones, 197 Ga. 825 (30 SE2d 903) (1944).
2. The matter of attorney fees to the wife is left to the discretion of the trial court. We find no abuse of discretion in refusing to award them here.

Judgment affirmed.


All the Justices concur.

Goodman, Hudnall & Cohn, S. Alan Cohn, H. Gilman Hudnall, for appellee.